Title: From Thomas Jefferson to William Bernard, 5 January 1825
From: Jefferson, Thomas
To: Bernard, William


Dear Sir
Monto
Jan. 5. 25.
Your favor of Dec. 9. did not get to hand till the 27th which must acct for  a great portion of the delay of my answer. we are in the hourly expectn of hearing of the arrival of 3 of our professors embarked as we suppose in Nov. from Lond. for Norf. until they arrive we cannot open the univty two of them being of the important deptmts of Math. & Nat. Phil the moment I hear of their arrival an advtmt will be put into the publick papers notifying every thing which can be desired by those proposing to come to it, and particularly  the day of opening. in the mean time in  answer to your special enquiry particularly as to the preparn necessary, I will observe that to enter the classical school a youth must be so far advanced as to be ready to begin reading the more difficult Latin authors, so also as to Greek if he proposes to learn Greek, and that to enter the schools of Math. or Nat. Phil. he must be master of  numerical arithmetic, to wit the first elementary operns, the rule of 3. vulgar & decimal fractions & extraction of the sq. root I have spoken to mr Brockenb. on the subject of a dormitory and you may consider one as engaged for your son. be pleased to accept the assurance of my great esteem & respect.Th: J.